Exhibit 10.3l

SUPPLEMENT NO. 12 dated as of August 20, 2012, to the Guarantee Agreement dated
as of February 6, 2006, as subsequently supplemented, among CRC HEALTH GROUP,
INC. (“Holdings”), CRC HEALTH CORPORATION, the Subsidiaries of the Borrower (as
defined below) identified herein and CITIBANK, N.A., as Administrative Agent.

A. Reference is made to the Credit Agreement dated as of February 6, 2006 (as
amended and restated as of November 17, 2006, as further amended and restated as
of January 20, 2011, as further amended and restated as of March 7, 2012 and as
subsequently amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among CRC Health Group, Inc., a Delaware corporation
(“Holdings”), CRC Health Corporation, a Delaware corporation (the “Borrower”),
the Guarantors party thereto (collectively, the “Guarantors”), Citibank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”),
Collateral Agent, Swing Line Lender and L/C Issuer, and each Lender from time to
time party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement referred to therein.

C. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make Loans and the L/C Issuers to issue Letters of Credit.
Section 4.14 of the Guarantee Agreement provides that additional Restricted
Subsidiaries of the Borrower may become Subsidiary Parties under the Guarantee
Agreement by execution and delivery of an instrument in the form of this
Supplement. Each of the undersigned Restricted Subsidiaries (individually, a
“New Subsidiary” and collectively, the “New Subsidiaries”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Subsidiary Party under the Guarantee Agreement in order to induce the Lenders
to make additional Loans and the L/C Issuers to issue additional Letters of
Credit and as consideration for Loans previously made and Letters of Credit
previously issued.

Accordingly, the Administrative Agent and each New Subsidiary agree as follows:

SECTION 1. In accordance with Section 4.14 of the Guarantee Agreement, each New
Subsidiary by its signature below becomes a Subsidiary Party (and accordingly,
becomes a Guarantor) and Guarantor under the Guarantee Agreement with the same
force and effect as if originally named therein as a Subsidiary Party and each
New Subsidiary hereby (a) agrees to all the terms and provisions of the
Guarantee Agreement applicable to it as a Subsidiary Party and Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof. Each reference to a “Guarantor” in the Security Agreement
shall be deemed to include each New Subsidiary. The Guarantee Agreement is
hereby incorporated herein by reference.

SECTION 2. Each New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signatures
of the New Subsidiaries and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guarantee Agreement.

SECTION 8. Each New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

HEALTHY LIVING ACADEMIES, LLC By:  

/s/ LeAnne M. Stewart

 

Name:

  LeAnne M. Stewart  

Title:

  Chief Financial Officer

ACADEMY OF THE SIERRAS, A HEALTHY LIVING ACADEMY, LLC

CAMP WELLSPRING, LLC

WELLSPRING ADVENTURE CAMP, LLC

WELLSPRING COMMUNITY PROGRAMS, LLC

By:   AYS MANAGEMENT, INC., its Manager By:  

/s/ LeAnne M. Stewart

  Name:   LeAnne M. Stewart   Title:   Chief Financial Officer

Signature Page to Supplement to Guarantee Agreement

 



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ Anthony V. Pantina

 

Name: Anthony V. Pantina

Title: VP, Director

Signature Page to Supplement to Guarantee Agreement